LICENSE AGREEMENT THIS AGREEMENT is dated effective September 2nd , 2009. (the “Effective Date”) BETWEEN: 0798465 B.C. LTD., a corporation incorporated under the laws of British Columbia, with a registered office located at Suite 235, 550 Sixth Street, New Westminster, British Columbia, V3L 3B7 (the “Licensor") AND: MANTRA ENERGY ALTERNATIVES LTD, a corporation incorporated under the laws of British Columbia, having an office at Suite 1205, 207 West Hastings Street, Vancouver, British Columbia V6B 1H7 (the "Licensee") WHEREAS: A.The Licensor is the owner by assignment of all right, title and interest in and to the Mixed Reactant Flow-By Fuel Cell (“MRFBFC”) technology developed by Prof. Colin Oloman in the U.B.C.
